DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Wenzel et al. (US 6,720,710 B1) teach a micropump for microfluidic apparatus and wherein the micropump is fabricated using microfabrication techniques, such as photolithography, thin-film deposition and wet-chemical and plasma etching techniques (col. 12, line 56 – col. 13, line 37).
Silverbrook (US 6,290,861 B1) teaches an inkjet printhead manufactured using planar monolithic deposition, lithographic and etching processes (Abstract).
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a microchannel structure comprising:
a substrate having a first surface, a second surface, at least one flow channel and a receiving slot, wherein the at least one flow channel and the receiving, slot are formed by etching;
a first insulation layer formed on the first surface of the substrate by deposition and etched to expose the at least one flow channel of the substrate;
a supporting layer formed on the first insulation layer by deposition, having a protruding part and a conductive part formed by etching and etched to expose the at least one flow channel of the substrate;
a valve layer formed on the supporting layer by deposition and having a base part with a height, a movable part, a fixed part, and a hollow aperture formed by etching, wherein a first chamber is formed within the interior of the base part, the hollow aperture is formed on the valve layer and located at a position corresponding to the protruding part of the supporting layer, the hollow aperture and the first chamber are in fluid communication with each other, the movable part extends from the periphery of the hollow aperture to the base part, and the fixed part extends from the base part and away from the movable part;
a second insulation layer formed on the valve layer by deposition and having a supporting part with a height formed by etching, wherein a second chamber is formed within the interior of the supporting part, and the second chamber and the first chamber are in fluid communication with each other through the hollow aperture of the valve layer;
a vibration layer formed on the second insulation layer by deposition and having a suspension part, an outer frame, at least one connection part and a bonding-pad part formed by etching, wherein the at least one connection part is formed between the suspension part and the outer frame, to provide a supporting force to elastically support the suspension part, at least one vacant space is formed among the suspension part, the outer frame and the at least one connection part, and the bonding-pad part is spaced apart and free of electrical connection with the suspension part, the outer frame and the at least one connection part;
a lower electrode layer disposed on the vibration layer by deposition and formed on the suspension part by etching;
a piezoelectric actuation layer formed on the lower electrode layer by deposition and etching;
a bonding-pad layer formed on the valve layer, the vibration layer and the piezoelectric actuation layer by deposition and etching, wherein a reference electrode bonding pad is formed on the bonding-pad part of the vibration layer, an upper electrode bonding pad is formed on the piezoelectric actuation layer, a lower electrode bonding pad is formed on a lateral side of the outer frame of the vibration layer, and a valve-layer electrode bonding pad is formed on the fixed part of the valve layer; and
a mask layer formed on the second surface of the substrate by deposition and etched to expose the at least one flow channel and the receiving slot of the substrate, wherein the receiving slot and the conducive part of the supporting layer are in electrical connection with each other, and a base electrode bonding pad is formed by filling a polymer conductive material into the receiving slot, so that the base electrode bonding pad and the conductive part of the supporting layer are in electrical connection with each other;
wherein driving power sources having different phases are provided to the reference electrode bonding pad, the upper electrode bonding pad, the lower electrode bonding pad, the valve-layer electrode bonding pad and the base electrode bonding pad, so as to drive and control the suspension part of the vibration layer to displace upwardly and downwardly, and a relative displacement is generated between the movable part of the valve layer and the conductive part of the supporting layer, so that a fluid is inhaled through the at least one flow channel, flows into the first chamber, is converged in the second chamber through the hollow aperture of the valve layer, and is compressed to be discharged out to achieve fluid transportation.
Regarding claim 14, the cited prior art neither teaches nor fairly suggests a microchannel structure comprising:
at least one substrate having at least one first surface, at least one second surface, at least one flow channel and at least one receiving slot, wherein the at least one flow channel and the receiving slot are formed by etching;
at least one first insulation layer formed on the first surface of the substrate by deposition and etched to expose the at least one flow channel of the substrate;
at least one supporting layer formed on the first insulation layer by deposition, having at least one protruding part and at least one conductive part formed by etching and etched to expose the at least one flow channel of the substrate;
at least one valve layer formed on the supporting layer by deposition and having, at least one base part with a height, at least one movable part, at least one fixed part, and at least one hollow aperture formed by etching, wherein at least one first chamber is formed within the interior of the base part, the hollow aperture is formed on the valve layer and located at a position corresponding to the protruding part of the supporting layer, the hollow aperture and the first chamber are in fluid communication with each other, the movable part extends from the periphery of the hollow aperture to the base part, and the fixed part extends from the base part and away from the movable part;
at least one second insulation layer formed on the valve layer by deposition and having at least one supporting part with a height formed by etching, wherein at least one second chamber is formed within the interior of the supporting part, and the second chamber and the first chamber are in fluid communication with each other through the hollow aperture of the valve layer;
at least one vibration layer formed on the second insulation layer by deposition and having at least one suspension part, at least one outer frame, at least one connection part and at least one bonding-pad part formed by etching, wherein the at least one connection part is formed between the Suspension part and the outer frame, to provide a supporting force to elastically support the suspension part, at least one vacant space is formed among the suspension part, the outer frame and the at least one connection part, and the bonding-pad part is spaced apart and free of electrical connection with the suspension part, the outer frame and the at least one connection part;
at least one lower electrode layer disposed on the vibration layer by deposition and formed on the suspension part by etching;
at least one piezoelectric actuation layer formed on the lower electrode layer by deposition and etching;
at least one bonding-pad layer formed on the valve layer, the vibration layer and the piezoelectric actuation layer by deposition and etching, wherein at least one reference electrode bonding pad is formed on the bonding-pad part of the vibration layer, at least one upper electrode bonding pad is formed on the piezoelectric actuation layer, at least one lower electrode bonding pad is formed on a lateral side of the outer frame of the vibration layer, and at least one valve-layer electrode bonding pad is formed on the fixed part of the valve layer; and
at least one mask layer formed on the second surface of the substrate by deposition and etched to expose the at least one flow channel and the receiving slot of the substrate, wherein the receiving slot and the conductive part of the supporting layer are in electrical connection with each other, and at least one base electrode bonding pad is formed by filling a polymer conductive material into the receiving slot, so that the base electrode bonding pad and the conducive part of the supporting layer are in electrical connection with each other;
wherein driving power sources having different phases are provided to the reference electrode bonding pad, the upper electrode bonding pad, the lower electrode bonding pad, the valve-layer electrode bonding pad and the base electrode bonding pad, so as to drive and control the suspension part of the vibration layer to displace upwardly and downwardly, and a relative displacement is generated between the movable part of the valve layer and the conductive part of the supporting layer, so that a fluid is inhaled through the at least one flow channel, flows into the first chamber, is converged in the second chamber through the hollow aperture of the valve layer, and is compressed to be discharged out to achieve fluid transportation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796